In a wrongful death action, defendants Chrysler Corporation and Spring Valley, Dodge, Inc., appeal from an order of the Supreme Court, Dutchess County (Gagliardi, J.), dated May 13,1982, which granted codefendant Medicab, Inc.’s motion for summary judgment dismissing all claims against it on the ground of *774discharge in bankruptcy. The appeals bring up for review so much of a further order of the same court, dated July 21,1982, as, upon reargument, adhered to the original determination. Appeals from the order dated May 13, 1982 dismissed as academic, without costs or disbursements. That order was superseded by the order granting reargument. Order dated July 21, 1982 affirmed, insofar as reviewed, without costs or disbursements. State courts retain the power, subject to statutory exceptions not applicable here (see US Code, tit 11, § 523, subd [c]), to determine the effect of a discharge in bankruptcy (Chevron Oil Co. v Dobie, 40 NY2d 712, 714-715; State of New York v Wilkes, 41 NY2d 655, 657). An examination of the record herein reveals that the cross claims asserted against respondent in this action, are dischargeable debts under the ■Bankruptcy Code. Accordingly, respondent’s motion for summary judgment dismissing the complaint and all cross claims on the ground of discharge in bankruptcy was properly granted. Titone, J. P., Weinstein, Thompson and Brown, JJ., concur.